Railroad bonds are taxable to their owners as money at interest, and are not exempted by being secured by mortgage or otherwise. And railroads, like other real estate and chattels, are not exempted by their owners' indebtedness, or by the manner in which that indebtedness is secured. Morrison v. Manchester, 58 N.H. 538, 550, 551, 552; Sawyer v. Nashua,59 N.H. 404; Fitchburg R. R. v. Prescott, 47 N.H. 62, 69; Taylor v. Secor,92 U.S. 575, 605. By the act of 1878 (G.L., c. 62, s. 1) and the act of 1881 (c. 53) railroads are taxed "as near as may be in proportion to the taxation of other property" in towns and cities. The savings-bank tax (G.L., c. 65, s. 8) is an anomaly, resting on peculiar grounds of public policy, and is universally understood to have acquired the position of an exception to the constitutional rule of equality. It is so regarded in the assessment of state, county, and town taxes upon unincorporated persons, and in their tax appeals; and the plaintiffs' charter is not a statutory or a constitutional ground of exemption.
CARPENTER, J., did not sit: the others concurred.